                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
MARIAN HASSAN MOHAMED         :    Civ. No. 3:18CV02015(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISIONER, SOCIAL SECURITY :
ADMINISTRATION1               :    August 20, 2019
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Marian Hassan Mohamed (“plaintiff”), brings this

appeal under §205(g) of the Social Security Act (the “Act”), as

amended, 42 U.S.C. §405(g), seeking review of a final decision

by the Commissioner of the Social Security Administration (the

“Commissioner” or “defendant”) denying her application for

Disability Insurance Benefits (“DIB”). Plaintiff has moved to

reverse or remand the Commissioner’s decision. [Doc. #23].

Defendant has filed a cross-motion seeking an order affirming

the decision of the Commissioner. [Doc. #25].

    For the reasons set forth below, plaintiff’s Motion for

Order Reversing the Decision of the Commissioner or in the

Alternative Motion for Remand for a Hearing [Doc. #23] is


1 Andrew M. Saul was confirmed as Commissioner of the Social
Security Administration on June 4, 2019. He is now the proper
defendant. See Fed. R. Civ. P. 25(d); 42 U.S.C. §405(g). The
Clerk of the Court is directed to update the docket accordingly.
                              ~ 1 ~
DENIED, and defendant’s Motion for an Order Affirming the

Decision of the Commissioner [Doc. #25] is GRANTED.

I.   PROCEDURAL HISTORY2

     Plaintiff filed an application for DIB on September 9,

2016, alleging disability beginning May 23, 2016. See Certified

Transcript of the Administrative Record, Doc. #21, compiled on

January 24, 2019, (hereinafter “Tr.”) at 202-03. Plaintiff later

amended her alleged onset date to August 3, 2016. See Tr. 23,

Tr. 55-56. Plaintiff’s application was denied initially on

November 30, 2016, see Tr. 146-56, and upon reconsideration on

February 27, 2017. See Tr. 136-44.

     On December 18, 2017, plaintiff, represented by Attorney

Kevin Blake, appeared and testified at a hearing before

Administrative Law Judge (“ALJ”) Brien Horan. See generally Tr.

42-74. Vocational Expert (“VE”) Susan Gaudet appeared and

testified by telephone at the administrative hearing. See Tr.

47, Tr. 74-84; see also Tr. 288-90. On January 2, 2018, the ALJ

issued an unfavorable decision. See Tr. 20-41. On October 17,

2018, the Appeals Council denied plaintiff’s request for review

of the ALJ’s decision, thereby making the ALJ’s January 2, 2018,




2 Simultaneously with her motion, plaintiff filed her Medical
Chronology [Doc. #23-1], to which defendant filed a Responsive
Medical Chronology [Doc. #25-1].
                              ~ 2 ~
decision the final decision of the Commissioner. See Tr. 1-7.

The case is now ripe for review under 42 U.S.C. §405(g).

      Plaintiff, now represented by Attorney Olia Yelner, timely

filed this action for review and moves to reverse the decision

of the Commissioner or alternatively to remand for a new

hearing. [Doc. #23]. On appeal, plaintiff argues that the ALJ

failed to develop the administrative record because he: (1)

failed to provide plaintiff with an English interpreter at the

administrative hearing; (2) failed to obtain certain medical

records and opinion evidence from plaintiff’s treating

physicians; and (3) failed to obtain evidence from a medical

expert concerning plaintiff’s off-task limitations.3 See

generally Doc. #23-2 at 6-9. For the reasons stated below, the

Court finds that the ALJ did not err as contended.

II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. See

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998). Substantial



3 The Court has reordered the sequence of arguments as they
appear in plaintiff’s brief.
                              ~ 3 ~
evidence is evidence that a reasonable mind would accept as

adequate to support a conclusion; it is more than a “mere

scintilla.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)). The reviewing court’s responsibility is to ensure that

a claim has been fairly evaluated by the ALJ. See Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983).

    The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.” (citing Tejada v. Apfel, 167 F.3d 770, 773-74 (2d

Cir. 1999))). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

                              ~ 4 ~
    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alterations added) (citing Treadwell v. Schweiker, 698 F.2d

137, 142 (2d Cir. 1983)). The ALJ is free to accept or reject

the testimony of any witness, but a “finding that the witness is

not credible must nevertheless be set forth with sufficient

specificity to permit intelligible plenary review of the

record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 260-

61 (2d Cir. 1988) (citing Carroll v. Sec. Health and Human

Servs., 705 F.2d 638, 643 (2d Cir. 1983)). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, No. 3:13CV00073(JCH), 2014 WL

1304715, at *6 (D. Conn. Mar. 31, 2014) (citing Peoples v.

Shalala, No. 92CV4113, 1994 WL 621922, at *4 (N.D. Ill. Nov. 4,

1994)).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

                              ~ 5 ~
substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507

(2d Cir. 2009)). “[W]hether there is substantial evidence

supporting the appellant’s view is not the question here;

rather, we must decide whether substantial evidence supports the

ALJ’s decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58,

59 (2d Cir. 2013) (summary order).

    Finally, some of the Regulations cited in this decision,

particularly those applicable to the review of medical source

evidence, were amended effective March 27, 2017. Those “new

regulations apply only to claims filed on or after March 27,

2017.” Smith v. Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018)

(summary order). Where a plaintiff’s claim for benefits was

filed prior to March 27, 2017, “the Court reviews the ALJ’s

decision under the earlier regulations[.]” Rodriguez v. Colvin,

No. 3:15CV1723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept.

4, 2018); White v. Comm’r, No. 17CV4524(JS), 2018 WL 4783974, at

*4 (E.D.N.Y. Sept. 30, 2018) (“While the Act was amended

effective March 27, 2017, the Court reviews the ALJ’s decision

under the earlier regulations because the Plaintiff’s

application was filed before the new regulations went into

effect.” (citation omitted)).

                                ~ 6 ~
III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

    To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); 20 C.F.R. §404.1520(c) (requiring that the

impairment “significantly limit[] ... physical or mental ability

to do basic work activities” to be considered “severe”

(alterations added)).

    There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520. In the Second

Circuit, the test is described as follows:




                              ~ 7 ~
      First, the Secretary considers whether the claimant is
      currently engaged in substantial gainful activity. If he
      is not, the Secretary next considers whether the
      claimant has a “severe impairment” which significantly
      limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment,
      the third inquiry is whether, based solely on medical
      evidence, the claimant has an impairment which is listed
      in Appendix 1 of the regulations. If the claimant has
      such an impairment, the Secretary will consider him
      disabled without considering vocational factors such as
      age, education, and work experience; the Secretary
      presumes that a claimant who is afflicted with a “listed”
      impairment is unable to perform substantial gainful
      activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform
                              ~ 8 ~
given [her] residual functional capacity.” Gonzalez ex rel.

Guzman v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243

(2d Cir. 2010) (alteration added); Poupore v. Astrue, 566 F.3d

303, 306 (2d Cir. 2009) (per curiam)). The residual functional

capacity (“RFC”) is what a person is still capable of doing

despite limitations resulting from her physical and mental

impairments. See 20 C.F.R. §404.1545(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that ‘the Social Security Act is a remedial statute to be

broadly construed and liberally applied.’” Id. (quoting Haberman

v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).

IV.   THE ALJ’S DECISION

      Following the above-described evaluation process, the ALJ

concluded that plaintiff “has not been under a disability within

the meaning of the Social Security Act from the amended alleged

onset date, August 3, 2016, through the date of” his decision,

January 2, 2018. Tr. 24; see also Tr. 36. At step one, the ALJ

                               ~ 9 ~
found that plaintiff had not engaged in substantial gainful

activity since the amended alleged onset date of August 3, 2016.

See Tr. 26. At step two, the ALJ found that plaintiff had the

severe impairments of osteoarthritis in the bilateral knees and

obesity. See id. The ALJ found plaintiff’s right thumb injury,

cholelithiasis, and injuries related to a past motor vehicle

accident to be non-severe impairments. See Tr. 26-27. The ALJ

concluded that plaintiff’s “breast mass remains a nonmedically

determinable impairment.” Tr. 27.

    At step three, the ALJ determined that plaintiff’s

impairments, either alone or in combination, did not meet or

medically equal the severity of any of the listed impairments in

20 C.F.R. § Pt. 404, Subpt. P, App. 1. See Tr. 27-28. The ALJ

specifically considered Listing 1.02 (Major Dysfunction of a

Joint) and concluded that plaintiff’s “degenerative joint

disease does not meet or medically equal” that listing. Tr. 27.

The ALJ also “considered the potential impact of obesity in

causing or contributing to co-existing impairments[,]” and found

that “the evidence does not establish that the additional impact

of the claimant’s excess weight would meet or medically equal a

relevant listing.” Tr. 28. The ALJ next found that plaintiff had

the RFC




                              ~ 10 ~
     to perform sedentary work as defined in 20 CFR
     404.1567(a) except she is able to stand or walk up to
     two hours and sit up to six hours in an eight-hour day,
     with normal breaks. The claimant should avoid pushing
     and/or pulling in lower extremities (including foot
     controls). She is able to climb ramps or stairs
     occasionally, but never climb ladders, ropes, or
     scaffolds. The claimant is able to balance or stoop
     frequently but no kneeling, crouching or crawling. She
     is able to have occasional exposure to humidity and
     wetness, but no exposure to extreme cold and unprotected
     heights. The claimant would be off task 10 percent of
     the time and miss one day a month, due to knee pain.

Tr. 28. At step four, the ALJ concluded that plaintiff was

“capable of performing past relevant work as an

Assembler/Electrical Accessories I.” Tr. 34. The ALJ made

alternative findings at step five, and after considering

plaintiff’s age, education, work experience and RFC, as well as

the testimony of the VE, the ALJ found that other jobs also

existed in significant numbers in the national economy that

plaintiff could perform. See Tr. 35-36.

V.   DISCUSSION

     Plaintiff asserts several arguments in support of reversal

or remand. The Court addresses each in turn.

     A.   Failure to Provide an Interpreter at the Administrative
          Hearing

     Plaintiff asserts that although she “speaks some English,”

she does not speak enough and was unable to “participate fully

in her hearing.” Doc. #23-2 at 8. Plaintiff asserts that her

inability to fully understand the questions asked of her at the
                               ~ 11 ~
administrative hearing is significant for two reasons: first,

because she was unable to adequately describe her past work; and

second, because she was unable to adequately explain her

injuries and symptoms. See id. Defendant responds, inter alia,

“there is no evidence that Plaintiff was not able to understand,

read, write, or speak English.” Doc. #25 at 5.

     The Social Security Administration’s (“SSA”) Program

Operations Manual System (“POMS”), “while not binding,

provide[s] guidance on this point.” Sassower v. Berryhill, No.

17CV8257(NSR)(JCM), 2018 WL 7968910, at *4 n.5 (S.D.N.Y. Dec.

13, 2018), report and recommendation adopted, 2019 WL 926262

(Feb. 26, 2019); see also Tejada, 167 F.3d at 775 (“We recognize

that the POMS guidelines have no legal force, and they do

not bind the Commissioner.” (citation and internal quotation

marks omitted)). The POMS sets forth a policy for claimants with

limited English proficiency, which is defined as “someone who

has limited or no ability to read, write, speak or understand

English.” Social Security, POMS § DI 23040.001;4 accord Zahirovic

v. Astrue, No. 6:06CV981(NAM), 2008 WL 4519198, at *12 n.12

(N.D.N.Y. Sept. 30, 2008). “Disability determination services

(DDS) will provide an interpreter (free of charge) to any



4 http://policy.ssa.gov/poms.nsf/lnx/0423040001 (last visited
June 7, 2019).
                              ~ 12 ~
individual requesting language assistance, or when it is evident

that such assistance is necessary to ensure that the individual

is not disadvantaged.” Id. In determining whether an interpreter

is needed, DDS is to “[r]eview the claims folder for a foreign

language indicator[,]” and if none is present, then to review

“the following documents in the claims folder: Disability

Report-Adult (SSA-3368-BK); Report of Contact (SSA-5002);

Statement of Claimant or Other Person (SSA-795); Remarks in

eView for electronic cases or on the Disability Transmittal

Sheet for paper folders; or Any forms or documents that may

indicate an interpreter is required.” Id. (sic).

    Here, the record does not support plaintiff’s assertion

that she required the assistance of an interpreter to

participate fully in the administrative hearing. On plaintiff’s

Disability Report, she indicated that she could speak, read and

understand English, and write more than her name in English. See

Tr. 212; see also Tr. 222, Tr. 231 (Disability Reports

affirmatively answering that plaintiff can “speak and understand

English[]”). Plaintiff failed to assert on any of those forms

that she preferred a language other than English. See Tr. 212,

Tr. 222, Tr. 231. On September 13, 2016, plaintiff met with a

DDS representative “in person[.]” Tr. 241. During that time, the

DDS representative observed no difficulties with plaintiff’s

                              ~ 13 ~
ability to understand and answer (presumably in English). See

id. Plaintiff additionally completed an Activities of Daily

Living form in English, see Tr. 245-52, and was able to speak

with a disability examiner without any noted difficulties,

presumably also in English, see Tr. 90.

    Plaintiff contends: “On numerous occasions Ms. Mohamed

reported that she does not understand the question being asked

of her (Tr. 58, 66). At other times, Ms. Mohamed provided

answers that were clearly based on her misunderstanding of

questions being asked (Tr. 50, 52).” Doc. #23-2 at 8. The

Court’s review of the administrative hearing transcript reflects

that plaintiff was sufficiently able to communicate in English

during that proceeding. See generally Tr. 42-73. After the two

times plaintiff stated she did not understand a question, the

ALJ clarified his question and plaintiff proceeded to answer the

ALJ’s line of questioning without issue. See Tr. 58, Tr. 66. As

to the two times plaintiff allegedly misunderstood a question,

on one occasion plaintiff’s then-attorney clarified the record

on behalf of plaintiff. See Tr. 50. On the second identified

occasion, the Court’s review of the transcript does not reveal

any misunderstanding. See Tr. 52.

    Plaintiff next asserts:

    Notably, due to her language barrier, when asked “have
    you had any other medical visits this year besides the
                              ~ 14 ~
    one to Dr. Schlein?” Ms. Mohamed answered “no.” (Tr.
    70). A review of Ms. Mohamed’s treatment history with
    Bridgeport Family Medicine reveals that Ms. Mohamed had
    at least two additional visits with Dr. Malik on January
    30, 2017 and February 7, 2017.

Doc. #23-2 at 8. Plaintiff provides no record citation to

support the assertion that she saw Dr. Malik on January 30,

2017, or February 7, 2017. Regardless, the Court agrees with

defendant’s argument on this point that plaintiff’s omission is

not “proof of a language barrier[;]” it is more likely that

plaintiff simply forgot any appointments that occurred ten to

eleven months before the administrative hearing. Doc. #25 at 6.

    Overall, plaintiff was adequately able to testify regarding

her conditions during the administrative hearing. She was also

able to provide adequate testimony concerning her past relevant

work. See Tr. 56-57; see also Tr. 255-70 (Work History Report

completed by plaintiff). Finally, the Court notes that at no

point before or during the administrative hearing did plaintiff

or her then-attorney request the assistance of an interpreter.

    Thus, for the foregoing reasons, the Court finds plaintiff

was able to participate fully in the administrative hearing, and

“the unavailability of an interpreter at the hearing did not

prejudice the plaintiff during the course of h[er]

administrative proceedings.” Zahirovic, 2008 WL 4519198, at *12.




                              ~ 15 ~
     B.   Failure to Develop the Administrative Record

     Plaintiff next contends that the ALJ failed to develop the

record in two respects: first, by failing to obtain opinions

from plaintiff’s treating physicians; and second, by failing to

obtain certain medical records. See Doc. #23-2 at 6-7. Defendant

responds that there is no gap in the record with respect to

either category of documents. See Doc. #25 at 15.

     “Because a hearing on disability benefits is a non-

adversarial proceeding, the ALJ generally has an affirmative

obligation to develop the administrative record.” Perez v.

Chater, 77 F.3d 41, 47 (2d Cir. 1996); see also Swiantek v.

Comm’r of Soc. Sec., 588 F. App’x 82, 84 (2d Cir. 2015).

However, “where there are no obvious gaps in the administrative

record, and where the ALJ already possesses a complete medical

history, the ALJ is under no obligation to seek additional

information in advance of rejecting a benefits claim.” Rosa v.

Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999) (citation and

internal quotation marks omitted). Accordingly, the duty to

develop the administrative record is triggered “only if the

evidence before [the ALJ] is inadequate to determine whether the

plaintiff is disabled.” Walsh v. Colvin, No. 3:13CV687(JAM),

2016 WL 1626817, at *2 (D. Conn. Apr. 25, 2016) (citation and

quotation marks omitted).


                              ~ 16 ~
      “When an unsuccessful claimant files a civil action on the

ground of inadequate development of the record, the issue is

whether the missing evidence is significant, and plaintiff bears

the burden of establishing such harmful error.” Parker v.

Colvin, No. 3:13CV1398(CSH)(JGM), 2015 WL 928299, at *12 (D.

Conn. Mar. 4, 2015) (citation and quotation marks omitted); see

also Santiago v. Astrue, No. 3:10CV937(CFD), 2011 WL 4460206, at

*2 (D. Conn. Sept. 27, 2011) (“The plaintiff in the civil action

must show that he was harmed by the alleged inadequacy of the

record[.]”).

            1.   Opinions from Plaintiff’s Treating Physicians

      Plaintiff contends that the ALJ should have obtained

opinion evidence from her treating physicians, Dr. Schlein and

Dr. Malik. See Doc. #23-2 at 6. Plaintiff appears to assert that

the absence of these opinions created a gap in the record

because there is “no treating physician opinion evidence that

shed any light on plaintiff’s residual functional capacity.” Id.

at 7 (citation and quotation marks omitted). Defendant responds

that “the lack of a treating source opinion did not create a gap

in the record because a formal opinion of Plaintiff’s ability to

perform work-related activities is not required.” Doc. #25 at

11.




                                ~ 17 ~
    In connection with her argument that the ALJ failed to

develop the record, plaintiff also appears to assert that the

RFC determination is not supported by substantial evidence

because it is not supported by a medical opinion. See generally

Doc. #23-2 at 7. The RFC determination, however, does not need

to “perfectly correspond with any of the opinions of medical

sources[.]” Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013).

Indeed, where “the record contains sufficient evidence from

which an ALJ can assess claimant’s residual functional capacity,

a medical source statement or formal medical opinion is not

necessarily required.” Monroe v. Comm’r of Soc. Sec., 676 F.

App’x 5, 8 (2d Cir. 2017) (quotation marks and citations

omitted); see also Tankisi v. Comm’r of Soc. Sec., 521 F. App’x

29, 34 (2d Cir. 2013) (“[R]emand is not always required when an

ALJ fails in his duty to request opinions, particularly where,

as here, the record contains sufficient evidence from which an

ALJ can assess the petitioner’s residual functional capacity.”).

Thus, the ALJ is “entitled to weigh all of the evidence

available to make an RFC finding that [is] consistent with the

record as a whole.” Matta, 508 F. App’x at 56. Bearing that in

mind, the Court considers each of plaintiff’s arguments

concerning the alleged lack of opinion evidence.




                              ~ 18 ~
              a)    Dr. Schlein

    Although plaintiff contends that the ALJ failed to request

an opinion from Dr. Schlein, it appears she is really arguing

that the ALJ failed to contact Dr. Schlein for clarification of

Dr. Schlein’s October 5, 2016, “Excuse Slip” (hereinafter the

“Excuse Slip”). See Doc. #23-2 at 7 (“The note in the record

from Dr. Schlein, that the ALJ cited, which release Ms. Mohamed

back to work in October of 2016 (Tr. 422) lists no functional

limitations and does not describe what Ms. Mohamed can or cannot

do.” (sic)). Defendant responds that the ALJ was not obligated

to contact Dr. Schlein because “the ALJ had a complete record

upon which to base his decision.” Doc. #25 at 13.

     The Excuse Slip signed by Dr. Schlein stated that

plaintiff was “released to work on 10-6-16[.]” Tr. 422. Although

there is an area on that slip for “Restrictions[,]” Dr. Schlein

identified none. See id. The ALJ deemed the Excuse Slip an

opinion to which he afforded “significant weight because [Dr.

Schlein] based his observations on MRIs and X-rays results and

he operated on claimant’s left knee.” Tr. 33 (sic). The ALJ also

noted: “Nearly six months later, in March 2017 and May 2017, she

presented to Dr. Schlein again for right knee pain. It is

noteworthy that Dr. Schlein did not provide any limitations

relating to the claimant’s right knee condition and he did not


                              ~ 19 ~
change or revise his return to work statement.” Tr. 34

(citations omitted).

    “Assessing whether it was legal error for an ALJ to fail to

request clarification from a treating physician is a case-

specific inquiry that turns on whether an ALJ could reach an

informed decision based on the record.” Prince v. Berryhill, 304

F. Supp. 3d 281, 289 (D. Conn. 2018).

    The ALJ did not err by failing to contact Dr. Schlein

either for clarification of the Excuse Slip, or for an opinion

regarding plaintiff’s functional limitations. Here, a reasonable

reading of Dr. Schlein’s Excuse Slip, along with his

contemporaneous treatment records, supports the finding that

plaintiff was permitted to return to her work as a machine

operator without any restrictions. See Tr. 422 (Excuse Slip);

Tr. 291 (October 5, 2016, follow-up note: “She is given a note

that she can return to work. At this stage the patient is

walking without a cane or crutch and has no effusion in the left

knee.”); Tr. 292 (September 8, 2016, follow-up note: “The

patient is two weeks post arthroscopy of the left knee. She is

doing well and is walking without the use of a cane or

crutch.”). Physical therapy notes from this time period also

support that conclusion. See Tr. 377 (September 9, 2016,

physical therapy progress note: “Pt reports her knee is feeling

                              ~ 20 ~
better. Went to MD yesterday who reports everything is looking

good.”); Tr. 379 (September 12, 2016, physical therapy progress

note: “Pt reports her knee is feeling better.”); Tr. 381

(September 19, 2016, physical therapy progress note: “Pt reports

she feel she knee is going to get back to normal.” (sic)); Tr.

388 (October 7, 2016, physical therapy progress note: “Pt with

no pain noted with anterior and lateral step ups. Patient with

decreased joint mobility in PF joint.”); Tr. 390 (October 17,

2016, physical therapy progress note: “Pt with no pain noted

with anterior and lateral step ups.”); Tr. 391 (October 19,

2016, physical therapy progress note: “Pt reports her knee is

feeling better but still has a little bit of pain.”); Tr. 393

(October 26, 2016, physical therapy progress note: “Pt reports

her knee isn’t painful its just uncomfortable.” (sic)); Tr. 395

(October 28, 2016, physical therapy progress note: “Patient

tolerated strengthening exercises well today. No pain noted.”);

Tr. 401 (November 14, 2016, physical therapy process note: “Pt

reports ‘my knee is good now, its not the way it used to be. I

don’t have a lot of pain with stepping out of the car.’” (sic));

Tr. 366-67 (December 14, 2016, physical therapy record noting

many of the therapy goals had been met); Tr. 367 (December 14,

2016, physical therapy record: “Patient has been seen for 20

visits and is progressing well through therapy. Patient has

                              ~ 21 ~
increased LE strength, flexibility and ROM. Patient has improved

mobility ... [and] is having no difficulty negotiating

stairs[.]”). It was therefore reasonable for the ALJ to have

assumed that if there had been restrictions associated with

plaintiff’s return to work, Dr. Schlein would have identified

those in the space provided. See Dumas v. Schweiker, 712 F.2d

1545, 1553 (2d Cir. 1983) (“The Secretary is entitled to rely

not only on what the record says, but also on what it does not

say.”).

    Additionally, there was sufficient evidence in the record

from which the ALJ could assess plaintiff’s RFC, without a

function-by-function opinion from Dr. Schlein. Such evidence

includes: over 100 pages of medical records, many of which

reflected mild findings on examination or no pain, see, e.g.,

Tr. 299, Tr. 319, Tr. 332, Tr. 334, Tr. 368, Tr. 381, Tr. 383,

Tr. 395, Tr. 409, Tr. 413, Tr. 417; objective medical reports,

which also generally reflected mild findings, other than

plaintiff’s meniscus tears (one of which was surgically

corrected), see Tr. 294, Tr. 418-19; plaintiff’s testimony and

reported activities of daily living, see Tr. 44-74, Tr. 245-52;

and the opinion of the state-reviewing, non-examining physician,

Dr. Phyllis Sandell, see Tr. 106-09 (limiting plaintiff to light

work).

                              ~ 22 ~
    In this case, “the medical evidence shows relatively little

physical impairment,” and the “ALJ permissibly ... render[ed] a

common sense judgment about functional capacity[.]” House v.

Astrue, 5:11CV915(GLS), 2013 WL 422058, at *4 (N.D.N.Y. Feb. 1,

2013) (citation and internal quotation marks omitted); accord

Gonzalez v. Berryhill, No. 3:17CV01385(SALM), 2018 WL 3956495,

at *14 (D. Conn. Aug. 17, 2018). Indeed, in similar

circumstances, “the Second Circuit has concluded that an ALJ was

not under an obligation to further develop the record where the

record contained a partially relied-upon opinion from a

consultative examiner and the treatment notes from the

plaintiff’s doctors.” Rivera v. Berryhill, No. 3:16CV01842(JAM),

2018 WL 1521824, at *4 (D. Conn. Mar. 28, 2018). Thus, the ALJ

did not err by failing to contact Dr. Schlein given that the ALJ

was able to reach an informed decision based on the record as

whole. See Daniel v. Berryhill, No. 3:17CV01015(SALM), 2018 WL

2128380, at *11 (D. Conn. May 9, 2018).

    Finally, plaintiff has failed to articulate how an opinion

authored by Dr. Schlein containing functional limitations would

be significant. Here, the record does not suggest that an

opinion from Dr. Schlein would have been more limiting than the

RFC determined by the ALJ, or that the ALJ necessarily would

have credited that opinion. Indeed, as previously noted, Dr.

                              ~ 23 ~
Schlein released plaintiff back to work during the relevant time

period with no restrictions. See Tr. 422. Any retrospective

opinion authored by Dr. Schlein that contradicted the findings

set forth on the Excuse Slip likely would not be entitled to

controlling weight. See 20 C.F.R. §404.1527(c)(4). Accordingly,

there is no reasonable basis to believe that the ALJ’s decision

would have differed if he had the benefit of a function-by-

function assessment from Dr. Schlein. Plaintiff has not met her

burden in that regard. See Lena v. Astrue, No. 3:10CV893(SRU),

2012 WL 171305, at *9 (D. Conn. Jan. 20, 2012) (“To demonstrate

prejudice [plaintiff] must show that the additional medical

reports would undermine the ALJ’s decision.” (citation and

internal quotation marks omitted)).

    Therefore, the ALJ did not err by failing to contact Dr.

Schlein for an opinion regarding plaintiff’s functional

limitations.

               b)   Dr. Malik

    Plaintiff also asserts that the ALJ erred by failing to

obtain an opinion from Dr. Malik. See Doc. #23-2 at 6-7. The

Court again disagrees.

    Dr. Malik is plaintiff’s primary care physician, who also

saw plaintiff for complaints of bilateral knee pain. See Tr.

331-356, Tr. 408-10. His findings on examination, however, were


                                ~ 24 ~
relatively mild even before plaintiff had corrective surgery on

her left knee. See Tr. 332, Tr. 334, Tr. 337, Tr. 340, Tr. 343,

Tr. 346, Tr. 349, Tr. 409.

    As previously stated, there was sufficient evidence in the

record from which the ALJ could assess plaintiff’s RFC, and the

lack of opinion evidence from one of plaintiff’s treating

providers is not fatal to the ALJ’s decision. See Monroe, 676 F.

App’x at 8. Further, plaintiff has again failed to articulate

how any opinion authored by Dr. Malik would be significant. See

Parker, 2015 WL 928299, at *12. The record does not suggest that

an opinion from Dr. Malik would have been more limiting than the

RFC determined by the ALJ, or that the ALJ necessarily would

have credited a more restrictive opinion from Dr. Malik given

Dr. Malik’s relatively mild findings on examination.

Accordingly, there is no reasonable basis to believe that the

ALJ’s decision would have differed if he had an opinion from Dr.

Malik. Plaintiff again has not met her burden in that regard.

See Lena, 2012 WL 171305, at *9.

    Therefore, the ALJ did not err by failing to obtain an

opinion from Dr. Malik.

           2.   Medical Records

    Plaintiff also contends that “there is an obvious gap in

the medical record.” Doc. #23-2 at 7. Plaintiff specifically


                                  ~ 25 ~
contends that the following records are missing: (1) records

post-dating April 19, 2017; (2) records from Dr. Gary

Friedlaender;5 (3) records from “an orthopedic bracing specialist

at the Hanger Clinic”; and (4) “at least two additional visits

with Dr. Malik on January 30, 2017 and February 7, 2017.” Doc.

#23-2 at 7-8. The Court addresses each category of records, and

defendant’s response to plaintiff’s arguments, in turn.

               a)   Records after April 19, 2017

     Plaintiff first contends: “On April 19, 2017 Ms. Mohamed

has an MRI of her right knee which showed multiple disease

processes (Tr. 418). This is the last note in the medical

records. The hearing in this case was in December of 2017,

meaning that eight months of medical records are missing.” Doc.

#23-2 at 7 (sic). That is incorrect. As defendant accurately

responds, the last treatment note of record is Dr. Schlein’s May

18, 2017, “Follow up Note[,]” which documented plaintiff’s

statement that “[h]er pain is not as bad as it was on the left

side and she does not know if she wants to proceed with

surgery.” Tr. 414. Regardless, plaintiff fails to proffer any

information concerning how the allegedly missing treatment




5 There is a discrepancy between the spelling of Dr.
Friedlaender’s name in the record and as used by the parties in
their briefing. The Court adopts the spelling reflected in the
record at page 408.
                              ~ 26 ~
records would be significant, or how they would undermine the

ALJ’s decision. Indeed, plaintiff fails to proffer any

information concerning whether additional medical records from

this time period even exist.

    Additionally, records submitted to the Appeals Council that

post-date the ALJ’s decision support a finding that any such

missing records would not be significant. For example, on

February 6, 2018, plaintiff reported to her physical therapist

that she experienced “pain in R knee 1 year ago that she saw Dr.

Schlein for ... pain resolved with exercise.” Tr. 12. Thus, the

ALJ did not err by failing to obtain medical records post-dating

April 19, 2017.

               b)   Records from Dr. Friedlaender

    Plaintiff contends: “[O]n November 23, 2016, Ms. Mohamed

was noted to be seeing Dr. Gary Friedlander in Milford for a

second opinion on her left knee.” Doc. #23-2 at 7 (sic) (citing

Tr. 408). This is not an accurate summary of the record cited.

Plaintiff presented to Dr. Malik on November 23, 2016,

requesting a “second opinion for her left knee” and noted that

she “want[ed] to see dr. gary friedlaender” in Milford,

Connecticut. Tr. 408 (sic) (emphasis added). As defendant

asserts, there is no indication that plaintiff actually saw Dr.

Friedlaender for a second opinion. See Doc. #25 at 14. Indeed,


                               ~ 27 ~
plaintiff testified that she never obtained a second opinion

concerning her left knee. See Tr. 64. The ALJ noted this fact in

his decision. See Tr. 31 (“[I]n November 2016, the claimant

presented to Bridgeport Family Medicine, complaining of pain and

expressing an interest in a second opinion. ... At the hearing

she testified that she did not obtain a second opinion.”).

Accordingly, because the record contains no evidence that

plaintiff treated with Dr. Friedlaender, the ALJ did not err by

failing to obtain those nonexistent records.

              c)    Records from the Hanger Clinic

    Plaintiff next contends: “Ms. Mohamed was also noted to be

seeing an orthopedic bracing specialist at the Hanger Clinic on

numerous occasions (Tr. 402, 403, 405) but those medical noted

are not in the record.” Doc. #23-2 at 7-8 (sic). Although

plaintiff’s assertion is accurate, her argument ends there.

Plaintiff fails to articulate how any records from the Hanger

Clinic would be significant, that is, how inclusion of such

records would undermine or alter the ALJ’s decision. See Lena,

2012 WL 171305, at *9. Neither is the Court able to glean, based

on the other evidence of record, how the inclusion of such

records would undermine or otherwise alter the ALJ’s decision.

See Tr. 405-07. Thus, plaintiff has failed to meet her burden,




                              ~ 28 ~
and remand is not warranted for the consideration of any records

from the Hanger Clinic.

              d)    Records from Dr. Malik

    Plaintiff asserts, with no citation to the record, that

“[a] review of Ms. Mohamed’s treatment history with Bridgeport

Family medicine reveals that Ms. Mohamed had at least two

additional visits with Dr. Malik on January 30, 2017 and

February 7, 2017.” Doc. #23-2. A Disability Report dated March

24, 2017, notes that plaintiff saw Dr. Malik between January

2017 and March 2017. See Tr. 233. The form further states that

plaintiff saw Dr. Malik for “knee injury, primary care[.]” Id.

There is no indication in the record of the specific dates on

which plaintiff may have seen Dr. Malik during these months.

    Nevertheless, the Court is unable to conclude that these

allegedly missing treatment notes would be significant, for

several reasons. First, plaintiff makes no argument on that

point. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990) (“It is not enough to merely mention a possible argument

in the most skeletal way, leaving the court to do counsel’s

work, create the ossature for the argument, and put flesh on its

bones.”). Second, Dr. Malik is plaintiff’s primary care

physician. Accordingly, to the extent that he did see plaintiff

on those two dates, it could have been for a litany of ailments


                              ~ 29 ~
which may not be relevant to plaintiff’s claims here. Third,

even if plaintiff did see Dr. Malik for one of her knee

impairments during those dates, the record from that general

time period does not indicate that those records would have

changed the ALJ’s decision. Indeed, on March 18, 2017, Dr.

Schlein saw plaintiff for right knee pain. See Tr. 413. During

that visit, Dr. Schlein noted: “The patient returns to my office

and the MRI indicates that she has chondromalacia and a tear of

the medial meniscus. Her pain is not as bad as it was on the

left side and she does not know if she wants to proceed with

surgery.” Id. A May 18, 2017, “Follow up Note” from Dr. Schlein

reported similar findings. Tr. 414; see also Tr. 417 (April 3,

2017, “Follow up Note”: “The patient returns to my office and is

complaining of pain in the right knee. ... Examination reveals

minimal tenderness under the patella. She is tender at the

medial joint line and has a positive McMurray test. There is no

effusion or instability.”).

    Thus, the ALJ did not err by failing to obtain medical

records from Dr. Malik.

    C.   RFC Finding Regarding Off Task Behavior

    Last, plaintiff contends: “Without having opinion evidence

from a treating physician, it is unclear what the ALJ relied

upon to limited Ms. Mohamed to 10% off task behavior, as opposed


                              ~ 30 ~
to 11% off task behavior which would prevent all work. The ALJ

should have obtained testimony from a medical expert to clarify

this issue.” Doc. #23-2 at 9 (sic). Defendant responds that “the

ALJ gave Plaintiff the benefit of the doubt” when making this

finding, and that the absence of a physician’s opinion on this

limitation “is of no moment.” Doc. #25 at 12. The Court

construes plaintiff’s argument as asserting that this aspect of

the ALJ’s RFC finding is not supported by substantial evidence.

    As part of the RFC determination, the ALJ found: “The

claimant would be off task 10 percent of the time and miss one

day a month, due to knee pain.” Tr. 28. Although plaintiff

asserts that “it was unclear what the ALJ relied on to make this

finding[,]” the Court is able to glean from the ALJ’s decision

that he gave plaintiff “the benefit of the doubt[]” when

formulating the RFC, including plaintiff’s time off-task. Tr.

34. It would appear that in providing an off-task percentage due

to plaintiff’s pain, the ALJ partially credited plaintiff’s

fluctuating complaints of pain, which are documented throughout

the record. See, e.g., Tr. 65-68 (plaintiff’s testimony

regarding her bilateral knee pain); Tr. 245-52 (Activities of

Daily Living Report); see generally Tr. 362-407 (physical

therapy records documenting plaintiff’s fluctuating complaints

of pain).

                              ~ 31 ~
      Plaintiff points to “no evidence that [she] would be off

task more than 10% of the time.” Rivera v. Berryhill, No.

3:18CV143(AWT), 2019 WL 1292490, at *8 (D. Conn. Mar. 21, 2019).

Even if she did, “where substantial evidence also supports the

ALJ’s determination, that determination must be affirmed.” Id.

Indeed, “[t]he fact that the ALJ assigned a particular

percentage range (0–10%) to illustrate [plaintiff’s] limitation

does not undermine the fact that the ALJ’s finding was supported

by substantial evidence.” Johnson v. Colvin, 669 F. App’x 44, 47

(2d Cir. 2016). Accordingly, the Court finds no error.

VI.   CONCLUSION

      For the reasons set forth herein, plaintiff’s Motion for

Order Reversing the Decision of the Commissioner or in the

Alternative Motion for Remand for a Hearing [Doc. #23] is

DENIED, and defendant’s Motion for an Order Affirming the

Decision of the Commissioner [Doc. #25] is GRANTED.

      SO ORDERED at New Haven, Connecticut, this 20th day of

August, 2019.


                                   ______/s/___________________
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                               ~ 32 ~
